DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 was considered by the examiner.

Drawings
The drawings were received on 06/05/2020.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because exceeds 150 words and is not in proper form.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim limitation “determining in the infrared image (7) a plurality of individual pixel (700-709) which are arranged along an area (73) corresponding to the sealing area (13) of the primary packaging container” is not supported by the specification.  Claim 1 defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  FIG. 4 and corresponding pages 17-18 illustrate and explain individual regions of interest 70 which are arranged in a pattern along the area 73 in the infrared image that corresponds to the sealing area 13 of primary packaging container 1.  Each individual region of interest 70 comprising a predetermined number of pixels.  The specification does not identify how a plurality of individual pixels are determined to be arranged along an area corresponding to the sealing area of the primary packaging container, only that the results are achieved.  Dependent claims 2-11 fall together accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory "process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.

Regarding claim 1, while the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter, nor is positively tied to 

Allowable Subject Matter
  Attempts to reach Applicant’s representative Patrick Ryan (ADS signer) in order to resolve the 112(a) and 101 rejections proved unsuccessful. Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or suggest determining from a thermal image the temperature a plurality of individual pixels arranged along a foil sealing area of a contact lens packaging container and determining unacceptable foil sealing when: a) the temperature of each individual pixel of a predetermined number of coherently arranged individual pixels is lower than a reference temperature; and b) the difference between the temperature of each individual pixel of the coherently arranged individual pixels and the reference temperature exceeds a threshold.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Herzog US 2005/0284102 A1 discloses a conveyor belt induction foil cap sealer that includes a thermal sensor for acquiring temperature information from a work piece 
Salisbury et al. US 2016/0314573 A1 discloses a conveyor belt temperature anomaly detection system that generates a thermal image with a thermographic camera to identify and group pixels exceeding a temperature threshold and identifying a group of pixels above a size threshold a temperature anomaly, see [0037], [0038], and [0046]
Weinstein et al. US 2016/0054245 A1 discloses detecting defects in thermal foil sealing on containers through use of infrared images
Phadnis et al. IN 201721007306 A discloses detecting defects in seals by processing a thermal image to comparing thermal values along a contour with a reference image

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485